Citation Nr: 1526012	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for chronic rhinitis.

4. Entitlement to an initial compensable evaluation for endometriosis prior to April 16, 2012.

5. Entitlement to an initial compensable evaluation for an ovarian cyst disorder prior to April 16, 2012.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to March 2004, April 2005 to September 2005 and from September 2005 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a February 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for chronic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic bilateral knee disability at any point during the appeal period.

2. The Veteran has not been diagnosed with obstructive sleep apnea at any point during the appeal period.

3. Endometriosis and ovarian cyst disorder, together, are manifested throughout the appeal period by heavy and/or irregular bleeding controlled by continuous hormonal treatment.


CONCLUSIONS OF LAW

1. A chronic bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for an initial evaluation of 10 percent, but not greater, for endometriosis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7629 (2014).

4. The criteria for an initial compensable evaluation for ovarian cyst disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.116, Diagnostic Code 7615, General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through July 2009 letters sent to the Veteran that fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with her bilateral knee disability, endometriosis and ovarian cyst disorder claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While an opinion was not obtained regarding the claim of service connection for sleep apnea, the Board notes that one is not necessary.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, other than the Veteran's own lay statements, the record is silent for a current diagnosis of sleep apnea.  As such, VA is not required to provide her with a VA examination in conjunction with this claim.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection

The Veteran claims service connection for a bilateral knee disability and obstructive sleep apnea, both of which she asserts were diagnosed in service and have persisted since.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The competent evidence of record does not support a finding that the Veteran has been diagnosed with a bilateral knee disability or obstructive sleep apnea at any point during the appeal period.  In this regard, following a physical examination in January 2011, a VA examiner determined the Veteran's knees to be normal.  In a February 2011 addendum opinion, the examiner explicitly stated that the Veteran does not currently suffer from a clinically diagnosed knee disability, as she reported symptoms that could not be reproduced on exam including right knee tenderness and bilateral clicks or snaps.  With regards to sleep apnea, while the Veteran was initially diagnosed with sleep apnea during active service based on reported symptoms of snoring and chemical turbinate reduction, a subsequent sleep study performed in August 2006 found the Veteran does not suffer from sleep apnea.

The Board acknowledges the Veteran's subjective complaints of bilateral knee pain and snoring or difficulty sleeping.  However, such subjective symptomatology is not, in and of itself, a disability for the purposes of service connection.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

There being no competent medical evidence of a chronic bilateral knee disability or sleep apnea, the Board finds the preponderance of the evidence is against these claims of service connection.  As such, the benefit of the doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014).
Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating decision currently on appeal awarded service connection for endometriosis and ovarian cysts based on service treatment records which showed complaints of recurrent right quadrant abdominal pain and a laparoscopic cystectomy.  An initial noncompensable evaluation was assigned for both endometriosis and ovarian cyst.  See November 2009 rating decision.  The Veteran asserts a compensable evaluation is warranted throughout the appeal period.  

A 10 percent evaluation is assigned for endometriosis with pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent evaluation is assigned for endometriosis with pelvic or heavy or irregular bleeding not controlled by treatment.  A 50 percent evaluation is assigned for endometriosis with lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  See 38 C.F.R. § 4.116, Diagnostic Code 7629 (2014). 

At the February 2015 Board hearing, the Veteran testified that, prior to her April 2012 hysterectomy, she experienced daily, constant pain in her abdomen associated with endometriosis and ovarian cysts that was occasionally worsened by activity.  She also testified that she experienced bleeding when she did not have her menstrual cycle, and increased bleeding during her menstrual cycle.

Private treatment records indicate the Veteran sought treatment for pelvic pain in 2008, and was treated for approximately six months with an oral contraceptive.  See Bayside Gynecology visit notes.  She ceased taking the oral contraceptives after approximately six months due to a family history of uterine and ovarian cancer, but continued to receive treatment for her pelvic pain and was counselled on surgical options.  

An October 2009 VA examination report notes the Veteran complained of pain in her lower quadrant, right greater than left.  Her menstrual cycle was regular for at least four days, moderate to heavy.  She reported being on birth control pills, but ceased this treatment in November 2008.  The examination report reflects frequent abdominal and pelvic pain without bleeding or bladder or bowel symptoms.

A February 2010 VA women's exam notes the Veteran complained of daily right-sided pelvic pain over the past year with dyspareunia.  She reported taking Advil on occasion for the pain and denied any new symptoms.  In May 2010, the Veteran was counselled that, since she was not receiving any hormonal suppression at the time, she would continue to form new cysts every month and that clinically, her pelvic pain is not consistent with endometriosis and that the ovarian cyst is "definitely" not the cause of her pain/discomfort.  See May 2010 VA gynecological consult.  In October 2010, the Veteran was counseled "extensively" that the right ovarian cyst is likely a benign cyst and may not be the cause of her pain but that, given her persistent symptoms and history of endometriosis refractory to continuous combined hormonal contraception it was reasonable to proceed with a laparoscopy with right ovarian cystectomy, which was performed in November 2010.

Following the cystectomy, in December 2011, the Veteran again complained of right lower quadrant pain for three months.  She also stated that her periods, which had been normal after the cystectomy, were again irregular and last up to 10 days.  An addendum review noted that, when the Veteran is not using hormones, she reported the bleeding patterns as described and while she reported a history of endometriosis, no disease was located as the time of the laparoscopic procedure.  Again the VA physician noted that the pain was likely not related to the ovarian cyst.

Despite the complicated medical history involving the Veteran's ovarian cyst and endometriosis, resolving all doubt in the Veteran's favor, the Board finds that an initial evaluation of 10 percent is warranted for endometriosis throughout the pertinent appeal period.  In this regard, the record indicates that the Veteran experienced irregular and/or heavy bleeding when not on hormonal therapy.  As this symptomatology is controlled by hormonal treatment and does not result in bowel or bladder symptoms, an evaluation greater than 10 percent is not warranted.  In assigning the 10 percent evaluation, the Board acknowledges that the Veteran continued to experience pelvic and abdominal pain that was not controlled by treatment.  However, the competent evidence indicates the Veteran's reported pain is inconsistent with ovarian cysts and endometriosis and, therefore, does not warrant a higher evaluation.

The Board has considered whether a separate compensable or higher evaluation may be warranted for ovarian cysts at any point during the appeal period under the General Rating Formula for Disease, Injury or Adhesions of Female Reproductive Organs (General Rating Formula).  See 38 C.F.R. § 4.116, Diagnostic Codes 7610-7615 (2014).  However, ratings under the General Rating Formula contemplate substantially similar symptomatology as the rating criteria for endometriosis, discussed above.  As the symptomatology of the Veteran's two service-connected disabilities are identical, i.e., irregular and/or heavy bleeding controlled by continuous treatment, the assignment of a separate evaluation for ovarian cyst would constitute pyramiding and is prohibited by regulation.  38 C.F.R. § 4.14 (2014).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., heavy and/or irregular bleeding) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the evidence discussed above, and affording the Veteran the benefit of the doubt, the Board finds that an initial evaluation of 10 percent, but not greater, is warranted throughout the appeal period prior to April 16, 2012, for endometriosis.  A separate compensable evaluation for ovarian cyst is not warranted, as this would violate the rule against pyramiding.  


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for obstructive sleep apnea is denied.

An initial evaluation of 10 percent, but not greater, is granted for endometriosis prior to April 16, 2012.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

An initial compensable evaluation for ovarian cyst is denied.



REMAND

The Veteran asserts entitlement to service connection for chronic rhinitis.  During the course of the instant appeal, she was provided a VA examination which found, in pertinent part, that the Veteran had two nasal fractures in the distant past (before service) and a negative allergy workup before service that would indicate the condition existed before service.  In a February 2011 addendum opinion, the VA examiner found it not likely that the Veteran's nasal condition was permanently aggravated beyond normal progression, noting the Veteran had no environmental exposures during her active duty, and referring to the Veteran's pre-enlistment nose problems.  

However, a June 2003 Report of Medical Examination, conducted prior to her enlistment, notes a normal nose and sinus clinical evaluation.  As such, the Veteran is presumed sound and, in order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that (1) the Veteran's nasal condition pre-existed active service and (2) that the condition was not permanently aggravated by such service.  See generally Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Because the January and February 2011 VA opinions utilize an incorrect standard for adjudication, a new VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the claimed chronic rhinitis.  (If the examiner is unavailable, another similarly situated examination should be utilized.)  If the examiner believes an additional physical examination of the Veteran would be beneficial, one is to be arranged.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran (if deemed necessary), the examiner should provide an opinion regarding the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran suffered from chronic rhinitis or other nasal disorder prior to her entry intro active service?

b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting nasal disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?

Please identify the nature of the condition that preexisted service and identify and discuss in detail the evidence relied upon in reaching these conclusions.

c. If the answer to either (a) or (b) is no, presuming the Veteran sound at service entry, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current chronic rhinitis is etiologically related to her active service?  A complete rationale must be provided for all opinion(s) expressed.  

2. After the above has been completed, review the addendum opinion to ensure it is in compliance with the directives of this REMAND.  If any deficiency is found, implement corrective procedures.

3. Readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


